The opinion of the court was delivered by
IsHAM, J.
We can entertain no doubt that this suit was properly brought in the name of these plaintiffs. The auditor has found that a contract was made between them, in 1853, to take jobs of work together, and to divide the profits between them, and that this contract was made with particular reference to the work to be done for the defendant. Of this contract the defendants were informed when the plaintiffs agreed to do their work for them. This gave the plaintiffs a joint interest in the contract which will enable them to sustain this action, not only for their services, but for such materials as were furnished and used in fulfilling their contract. Though nothing was said in relation, to the *736loss, if any should be sustained, yet the law will determine the matter by apportioning the same between them, in the same proportion that they were to share in the profits. The auditor having found that the account is just and reasonable, the plaintiffs are entitled to their judgment.
The judgment of the county court is affirmed.